Citation Nr: 1822221	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for back condition.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for hysterectomy residuals.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1961 until May 1963.

These matters come before the Board of Veteran's Appeals (Board) from the April 2012 and December 2013 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, sleep apnea, back condition, and hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeals period, the Veteran's service-connected PTSD has been manifested by chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, panic attacks occurring more than once a week, difficulty in establishing and maintaining effectively work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood throughout the entire claims period; total occupational and social impairment has not been shown.



CONCLUSION OF LAW

The criteria for an initial increased in excess of rating 70 percent for PTSD has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for PTSD (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2017). 

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A February 2012 VA examination reflects that the Veteran experiences chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, panic attacks occurring more than once a week, difficulty in establishing and maintaining effectively work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation. The examination notes the Veteran with an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. Further, the examination reflects the Veteran is divorced, and has avoided men since her marriage ended. Additionally, the Veteran retired after a career in production and clerical work.

Based on the above, the Board finds that throughout the pendency of this appeal, an evaluation of 70 percent, and no higher, is warranted for the Veteran's PTSD. The medical examinations reflect the Veteran with consistent symptoms of panic attacks, depressed mood, anxiety, hypervigilance, chronic sleep impairment, disturbed mood, difficulty in establishing and maintaining effectively work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation among others. However, the claims folder does not reflect the Veteran with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or persistent danger of hurting self or others. While the medical record reflects that the Veteran has attempted suicide in the past; the Veteran has not had an attempt in over 25 years. (See November 2009 VA Clinical Warning). Additionally, various suicide screenings reflect the Veteran as negative for risk of suicide. As such, an evaluation of 100 percent disabling, for PTSD is not warranted.

The medical evidence does not reflect that that the Veteran has a total occupational and social impairment. While the Veteran does avoid certain activities and conversations, she has maintained a close relationship with her children. (See February 2012 VA medical examination). The medical evidence clearly reflects that the Veteran's PTSD symptoms cause an occupational and social impairment; but the evidence does not reflect a total impairment. Thus, the evidence is against a finding that a 100 percent disabling evaluation is warranted for the Veteran's PTSD.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to her service connected PTSD. Importantly, the record reflects that the Veteran worked consistently in production and in clerical positions prior to her retirement at age 65. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an initial increased rating for PTSD currently evaluated as 70 percent disabling is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to entitlement to service connection for hypertension, sleep apnea, back condition, and hysterectomy. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for, or complained of, the claimed conditions. Furthermore, the Veteran contends that her claimed conditions may be associated with her active military service.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions on appeal, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate her claims on appeal.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for hypertension, sleep apnea, back condition, and hysterectomy and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim to service connection for hypertension. The clinician is requested to furnish the an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension that is related to, or aggravated by, her military service or caused or aggravated by service connected disability.

Any opinion provided should include a complete rationale.

3. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim to service connection for sleep apnea. The clinician is requested to furnish the an opinion as to whether it is at least as likely as not that the Veteran has sleep apnea that is related to, or aggravated by, her military service or caused or aggravated by service connected disability.

Any opinion provided should include a complete rationale.

4. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim to service connection for back condition. The clinician is requested to furnish the an opinion as to whether it is at least as likely as not that the Veteran has a back condition that is related to, or aggravated by, her military service.

Any opinion provided should include a complete rationale.

5. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim to service connection for hysterectomy, and its residuals. The clinician is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's hysterectomy and any associated residuals are related to, or aggravated by, her military service.

Any opinion provided should include a complete rationale.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


